Citation Nr: 1048069	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to service connection for bilateral hip arthritis 
with recurrent trochanteric bursitis of the right hip.

3.  Entitlement to service connection for bilateral 
osteoarthritis of the hands (claimed as right index finger pain).

4.  Entitlement to service connection for chronic rash.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for bilateral rotator cuff 
tendonitis with right shoulder supraspinatus tendinitis, claimed 
as left shoulder pain.

8.  Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

9.  Entitlement to an increased initial rating for right foot 
chronic stress reaction/fracture with quiescent Morton's 
interdigital neuritis, currently evaluated as 10 percent 
disabling.

10.  Entitlement to an increased initial rating for degenerative 
disc disease of the cervical spine, currently evaluated as 10 
percent disabling.

11.  Entitlement to an increased initial rating for right forearm 
lateral epicondylitis, currently evaluated as 10 percent 
disabling.

12.   Entitlement to an initial compensable rating for right knee 
chondromalacia of the patella.

13.  Entitlement to an initial compensable evaluation for left 
knee chondromalacia of the patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 25, 1982, to May 
20, 1982; June 10, 1996, to September 13, 1996; August 31, 1998, 
to October 18, 1998; November 13, 1998, to January 21, 1999; and 
August 8, 1999, to October 16, 1999.  The Veteran also had 
Reserves duty until retirement from the Reserves in June 2003.  
The exact dates of the periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) are not of 
record.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

An August 2006 statement of the case included denials of service 
connection for long term memory loss, for seasonal allergic 
rhinitis, and for hyperlipoproteinemia.  The Veteran did not 
submit a substantive appeal with respect to these claims and 
therefore these claims are not currently in appellate status 
before the Board.

At an October 2010 hearing the Veteran submitted additional 
medical evidence along with a waiver of RO review of the newly 
submitted evidence.

All issues other than the claim for service connection for 
hearing loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has bilateral hearing loss due to exposure to 
acoustic trauma during service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for bilateral hearing loss, which constitutes a 
complete grant of the Veteran's claim.  Therefore, no discussion 
of VA's duty to notify or assist is necessary.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
for certain chronic diseases, such as sensorineural hearing loss, 
may be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2009).  In such cases, the disease is presumed under 
the law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (2009).
 
The Veteran testified that VA has given her a hearing aid for her 
right ear.  In June 2003 she reported to a VA audiologist that 
she had much noise exposure during service, including from 
gunfire, heavy machinery, power tools, aircraft and ground power 
units.  She reported flight line noise while in military service 
and she denied excess noise exposure outside of military service. 

The Veteran's service treatment records contain numerous 
audiology reports.  A June 2001 report indicates that the Veteran 
had left ear hearing loss for VA purposes.  The Board recognizes 
that a May 2002, in-service audiology report and a June 2003 VA 
audiology report indicate that the Veteran did not have hearing 
loss in either ear.  Regardless, the most recent VA audiology 
examination of record, performed in October 2006, reveals that 
the Veteran currently has bilateral hearing loss.  This was shown 
by Maryland CNC speech recognition testing which revealed that 
the Veteran had 88 percent word recognition in each ear.  See 
38 C.F.R. § 3.385.

The Board finds that the evidence is at least in equipoise as to 
whether the Veteran's current hearing loss was caused by service.  
The record does confirm that the Veteran was in the Air Force 
with duties which would indicate that she had significant noise 
exposure.  Furthermore, the October 2006 VA audiologist opined 
that the Veteran's tinnitus is due to her hearing loss and opined 
that the Veteran's tinnitus is due to noise exposure while in the 
military.  The RO granted service connection for tinnitus in a 
November 2006 rating decision.  Given the above, the Board finds 
that the Veteran's bilateral hearing loss is due to acoustic 
trauma during service and that service connection for bilateral 
hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The RO issued a February 2006 statement of the case (SOC) 
regarding eight of the issues currently on appeal.  The RO issued 
another SOC regarding the remaining issues on appeal in October 
2006.  Subsequently, numerous additional medical evidence, 
including VA examination reports, VA outpatient records, private 
medical records, and Social Security Administration (SSA) records 
has been associated with the Veteran's claims files.  This 
evidence is pertinent to all the issues currently on appeal and 
the RO did not issue a supplemental statement of the case (SSOC) 
prior to certification of the Veteran's claims to the Board.  
Accordingly, the Veteran's claims must be remanded to the RO for 
consideration of all evidence received since the SOCs were issued 
in 2006 and for issuance of a supplemental statement of the case.  
38 C.F.R. § 19.31(b)(1).

The Veteran asserts that she had bouts of lumbosacral pain during 
most of her military career.  The Veteran reports that she had to 
lift many heavy objects during service, including litters 
weighing over 200 pounds while performing air evacuation duty.  
She reported seeing a physician following a weekend drill and 
being told that she had three herniated discs.  At her hearing 
the Veteran testified that she first hurt her back at Bergstrom 
Air Force Base while moving a heavy safe.  She stated that she 
continued to have trouble with her back during her service when 
she had to move heavy objects such as the escape ladder for a C-
130.  The Board notes that an August 1985 service treatment 
record reveals that the Veteran had acute lumbar strain.  She 
asserts that her back has troubled her ever since the August 1985 
injury.  In this case the Veteran should be provided a VA 
examination and a medical opinion should be obtained.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified that she initially injured her shoulder on 
Christmas Eve 1998 when she slipped and fell on ice.  The service 
treatment records confirm that the Veteran fell on ice on 
December 24, 1998 and show that she complained of shoulder pain a 
few days later.  A June 2003 VA examination report reveals 
diagnoses of bilateral rotator cuff tendinosis with right 
shoulder supraspinatus tendinitis.  A VA opinion medical opinion 
should be obtained to determine if any current shoulder 
disability is related to the Veteran's military service.

The Veteran testified that she has crippling arthritis in her 
hands due to all the times she had her hands squashed while in 
the military.  She said that once she got into air evacuation her 
hands were smashed and pinched a number of times.  On her notice 
of disagreement the Veteran noted that her right hand was 
slammed, jammed, pinched, and that her index finger was nearly 
severed, by equipment on the C-130 aircraft.  A June 2003 VA 
examination report indicates that the Veteran currently has 
arthritis of both hands.  The Veteran should be provided a VA 
examination to determine the nature and etiology of her bilateral 
hand arthritis disability.

The Veteran testified that she first experienced a rash problem 
in December 1998 when she was serving in Bosnia.  The Veteran 
stated that she had the rash during periods of active duty.  She 
reported that she receives treatment for her rash at VA.  The 
service treatment records show treatment for warts, furunculosis, 
and nevi.  The Veteran should be provided a VA examination of the 
skin to determine the nature and etiology of any current skin 
rash disability.

At the October 2010 hearing the Veteran reported that a physician 
had told her that her hypertension was secondary to her stress 
disorder.  A medical opinion should be obtained to determine 
whether the Veteran's hypertension is caused, or aggravated by, 
the Veteran's service-connected PTSD.  

The Veteran has indicated that her PTSD symptoms have increased 
in severity.  She has not had a VA PTSD examination for 
compensation purposes since June 2005.  The Veteran should be 
provided a new VA examination to determine the current severity 
of her PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 
402-403 (1997).

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request verification of the dates of 
active duty for training, and inactive duty 
training which the Veteran had with the 
United States Air Force Reserve between May 
1982 and her retirement from the Reserves in 
June 2003.

2.  Obtain the Veteran's VA treatment records 
dated from September 2008 to present.

3.  Afford the Veteran a VA examination of 
the lumbosacral spine.  The claims files 
should be provided to the examiner for 
review.  After examination of the Veteran and 
a review of the medical history the examiner 
should provide an opinion as to whether it is 
at least as likely as not any current low 
back disability is related to the Veteran's 
military service.  A complete rationale for 
all opinions expressed should be provided.

4.  Afford the Veteran a VA examination of 
the shoulders.  The claims files should be 
provided to the examiner for review.  After 
examination of the Veteran and a review of 
the medical history the examiner should 
provide an opinion as to whether it is at 
least as likely as not any current shoulder 
disability is related to the Veteran's 
military service including the December 1998 
fall on the ice.  A complete rationale for 
all opinions expressed should be provided.

5.  Afford the Veteran a VA examination of 
the hands.  All indicated tests, including X-
rays, should be performed.  The claims files 
should be provided to the examiner for 
review.  After examination of the Veteran and 
a review of the medical history the examiner 
should provide an opinion as to whether it is 
at least as likely as not any current 
arthritis of the hands is related to the 
Veteran's military service.  A complete 
rationale for all opinions expressed should 
be provided.

6.  Afford the Veteran a VA examination of 
the skin.  The claims files should be 
provided to the examiner for review.  After 
examination of the Veteran and a review of 
the medical history the examiner should 
provide an opinion as to whether it is at 
least as likely as not any current skin 
disability is related to the Veteran's 
military service.  A complete rationale for 
all opinions expressed should be provided.

7.  Afford the Veteran a VA examination of 
her hypertension.  The claims files should be 
provided to the examiner for review.  After 
examination of the Veteran and a review of 
the medical history the examiner should 
provide an opinion as to whether it is at 
least as likely as not the Veteran's 
hypertension is related to the Veteran's 
military service.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not the Veteran's 
hypertension disability is caused, or 
aggravated, by the Veteran's service-
connected PTSD.  A complete rationale for all 
opinions expressed should be provided.

8.  Afford the Veteran a VA examination to 
determine the nature and extent of her 
service-connected PTSD.  The claims files 
should be provided to the examiner for 
review.  All pertinent psychiatric pathology 
should be noted in the examination report.  
As part of the evaluation, the examiner is 
requested to assign a Global Assessment of 
Functioning (GAF) score.  The examiner should 
also address the impact of the Veteran's 
service-connected PTSD on her ability to 
work.  A complete rationale for all opinions 
expressed should be provided.

9.  When all directed development has been 
conducted and the requested records are 
associated with the claims file, readjudicate 
the claims on appeal.  If any claim remains 
denied, a supplemental statement of the case 
should be issued.  The SSOC should include 
review of all evidence received since the 
February 2006 SOC, including the medical 
evidence submitted by the Veteran at her 
October 2010 hearing.  The Veteran and her 
representative should be provided appropriate 
period of time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).




______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


